Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on May 4, 2022. Claims 205-216 are currently pending. Claims 195-204 have been canceled and claims 205-216 have been added by Applicants' amendment filed on 5/4/2022. The examiner notes that claims 215-216 at page 6 of Applicants’ amendment have been mislabeled.  To advance prosecution, the examiner is interpreting claims 215-216 filed on May 4, 2022 as claims 219-220.
The examiner has previously acknowledged receiving an executed Declaration under 37 C.F.R. § 1.132 by Dr. Yupo Ma on June 27, 2019 (“Ma Decl. ”), and filed on June 28, 2019.
The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132 by Dr. Yupo Ma on May 4, 2022 (“Ma Decl. 2”), and filed on May 4, 2022.
Therefore, claims 205-216 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2016/68349, filed December 22, 2016. Applicants’ claim for the benefit of a prior-filed application parent provisional application 62/369,004 filed on July 29, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  A certified copy filed on 6/21/2017 of the Application No. PCT/US2016/68349 is acknowledged.
The disclosure of the prior-filed application, 62/369,004, filed on July 29, 2016, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, 62/369,004 does not support independent claims 205, 212 and 216, wherein a first chimeric antigen receptor polypeptide comprises CLL-1 and a second chimeric antigen receptor polypeptide comprises CLL-1, when the first one is not CLL-1. 
Accordingly, the effective priority date of claim 205 and dependent claims 206-211, claim 212 and dependent claims 213-215 and claim 216 and dependent claims 217-220 is granted as the filing date of the of the instant application 16/312,769 on June 21, 2017. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.

Withdrawn Rejections in response to Applicants’ amendments
Provisional Double Patenting
In view of Applicants’ cancelation of claims 195-204, the provisional rejection of claims 195-204 on the ground of nonstatutory double patenting over claims  1, 4-5, 12, 89-99 of copending Application No. 15/739,596, as per claims filed July 3, 2021 is rendered moot.  
***
In view of Applicants’ cancelation of claims 195-204, the rejection of claims 195-204 provisionally rejected on the ground of nonstatutory double patenting over claim 21 of copending Application No. 15/893,629, as per claims filed 7/16/2021 is rendered moot.
***
In view of Applicants’ cancelation of claims 195-204, the rejection of claims 195-204 provisionally rejected on the ground of nonstatutory provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending application 16/753,951 , as per claims filed on 4/6/2020 is rendered moot.  

Claim Rejections - 35 USC § 112(b)
In view of Applicants’ cancelation of claims 195-204, the rejection of claims 195-204 under 35 U.S.C. 112(b), is rendered moot.
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A response to any argument pertaining to a new or maintained rejection can be found below.

Claim Rejections - 35 USC § 112
In view of Applicants’ cancelation of claims 195-204, the rejection of claims 195-204 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is rendered moot. 
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A response to any argument pertaining to a new or maintained rejection can be found below.

New grounds of rejection necessitated by amendment of the claims in the response filed May 4, 2022. 
Provisional Double Patenting
New claims 205-220 are  provisionally rejected on the ground of nonstatutory double patenting over claims  4-5, 12 and 89-101 of copending Application No. 15/739,596, as per claims filed February 21, 2022.  
Claim 101 of ‘596 is directed to: 
An ex vivo engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface, wherein the engineered T cell or NK cell comprises a nucleotide sequence comprising from 5’ to 3' a first polynucleotide encoding a first chimeric antigen receptor polypeptide (CAR), a second polynucleotide encoding a second chimeric antigen receptor polypeptide (CAR), a nucleotide encoding a viral self-cleavage peptide between the first CAR and second CAR, and a single promoter, wherein: 
the first CAR comprises a first signal peptide, a first antigen recognition domain, a first hinge region, a first transmembrane domain, a first co-stimulatory domain, and a first signaling domain; and the second CAR comprises a second signal peptide, a second antigen recognition domain, a second hinge region, a second transmembrane domain, a second co-stimulatory domain, and a second signaling domain; and wherein the first antigen recognition domain and the second antigen recognition domain are different and each bind to a different target, 
wherein the targets of the first and second antigen recognition domains are selected from CD19 and CD20, CD123 and CD33, BMCA (CD269) and CD19, BMCA (CD269) and CD38, and BMCA (CD269) and CS1, wherein the first and second co-stimulatory domains are intracellular, wherein the promoter is human elongation factor-1 alpha (EF-1la) or spleen focus forming virus (SFFV), and wherein the cleavage site is selected from the group consisting of porcine teschovirus-1 2A (P2A), thoseaasigna virus 2A (T2A), equine rhinitis A virus (ERAV) 2A (E2A), and FMDV 2A (F2A).

Claim 205 of the invention is directed to: 
A method for treating leukemia or lymphoma in a patient in need thereof, said method comprising:
administering to said patient in need thereof a composition comprising an engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface, wherein the engineered T cell or NK cell comprises a nucleotide sequence comprising from 5’ to 3’ a promoter, a first polynucleotide encoding a first chimeric antigen receptor polypeptide (CAR), a nucleotide encoding a first, self-cleavage peptide, and a second polynucleotide encoding a second chimeric antigen receptor polypeptide (CAR), wherein:
(i) the first CAR comprises a first signal peptide, a first antigen recognition domain, a first hinge region, a first transmembrane domain, a first CD28 or 4-1BB co- stimulatory domain, and a first signaling domain; and
(ii) the second CAR comprises a second signal peptide, a second antigen recognition domain, a second hinge region, a second transmembrane domain, a second CD28 or 4-1BBz co-stimulatory domain, and a second signaling domain; and 
wherein the first antigen recognition domain and the second antigen recognition domain are different from each other, and each bind to a different target, wherein the target of the first antigen recognition domain is an antibody binding domain of CLL- 1, CD33, CD123, CD19, CS-1 or BCMA, wherein the target of the second antigen recognition domain is an antibody binding domain of CLL-1, CD33, CD123, CD19, CS-1 or BCMA, wherein the first and second co-stimulatory domains are intracellular, wherein the promoter is strong spleen focus forming virus promoter (SFFV) or elongation factor- 1 alpha (EF-1q), and wherein the cleavage site is selected from the group consisting of porcine teschovirus-1 2A (P2A), thoseaasigna virus 2A (T2A), equine rhinitis A virus (ERAV) 2A (E2A), and FMDV 2A (F2A).
Because claim 101 of copending  ‘596 is broadly directed to any combination of costimulatory and signaling domain for the first CAR and second CAR, the claims of copending ‘596 embrace claims 205-216 of the instant application .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The ‘596 application claims ex vivo engineered T cell or NK cell , but double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

In the remarks filed  on 5/4/2022, Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
***
New claims 205-220 are  provisionally rejected are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending application 16/753,951 , as per claims filed on 4/6/2020.  
Claim 1 of copending ‘951 is directed to: 
An engineered cell comprising: (i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a first signal peptide; a first hinge region; a first transmembrane domain; a first co-stimulatory domain; and a first signaling domain; and (ii.) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a second signal peptide; a second hinge region; a second transmembrane domain; a second co-stimulatory domain; and a second signaling domain; wherein the first antigen recognition domain and the second antigen recognition domain are different; wherein the first antigen recognition domain and the second antigen recognition domain each have a single antigen recognition domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL- 15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-1BBL, and IL-15.

Claim 205 of the invention is directed to: 
A method for treating leukemia or lymphoma in a patient in need thereof, said method comprising:
administering to said patient in need thereof a composition comprising an engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface, wherein the engineered T cell or NK cell comprises a nucleotide sequence comprising from 5’ to 3’ a promoter, a first polynucleotide encoding a first chimeric antigen receptor polypeptide (CAR), a nucleotide encoding a first, self-cleavage peptide, and a second polynucleotide encoding a second chimeric antigen receptor polypeptide (CAR), wherein:
(i) the first CAR comprises a first signal peptide, a first antigen recognition domain, a first hinge region, a first transmembrane domain, a first CD28 or 4-1BB co-stimulatory domain, and a first signaling domain; and
(i1) the second CAR comprises a second signal peptide, a second antigen recognition domain, a second hinge region, a second transmembrane domain, a second CD28 or 4-1BBz co-stimulatory domain, and a second signaling domain; and 
wherein the first antigen recognition domain and the second antigen recognition domain are different from each other, and each bind to a different target, wherein the target of the first antigen recognition domain is an antibody binding domain of CLL- 1, CD33, CD123, CD19, CS-1 or BCMA, wherein the target of the second antigen recognition domain is an antibody binding domain of CLL-1, CD33, CD123, CD19, CS-1 or BCMA, wherein the first and second co-stimulatory domains are intracellular, wherein the promoter is strong spleen focus forming virus promoter (SFFV) or elongation factor- 1 alpha (EF-1q), and wherein the cleavage site is selected from the group consisting of porcine teschovirus-1 2A (P2A), thoseaasigna virus 2A (T2A), equine rhinitis A virus (ERAV) 2A (E2A), and FMDV 2A (F2A).
	Claim 210 of the invention further limits the engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface to further comprising IL- 15/IL-15sushi.
Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, claim of copending Application No. 16/753,951.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The ‘951 application claims methods and compositions , but double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

Double Patenting
New claims 205-220 are  rejected on the ground of nonstatutory double patenting over claim 1 of US Patent 11,173,179. 
Claim 1 of the ‘179 patent  is directed to: 
An ex vivo engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface, wherein the engineered T cell or NK cell comprises a nucleotide sequence comprising from 5’ to 3’ a first polynucleotide encoding a first chimeric antigen receptor polypeptide (CAR), a second polynucleotide encoding a second chimeric antigen receptor polypeptide (CAR), a nucleotide encoding a viral self-cleavage peptide disposed between the first CAR and second CAR, under the transcriptional control of a single promoter, wherein:
(i) the first CAR comprises a first signal peptide, a first antigen recognition domain, a first hinge region, a first transmembrane domain, a first 4-1BB or CD28 co-stimulatory domain, and a first CD3[Symbol font/0x7A] signaling domain that form a first fusion protein; and
(ii) the second CAR comprises a second signal peptide, a second antigen recognition domain, a second hinge region, a second transmembrane domain, a second 4-1BB or CD28 co- stimulatory domain, and a second CD3[Symbol font/0x7A] signaling domain that form a second fusion protein; and 
wherein the first antigen recognition domain and the second antigen recognition domain are different and each bind to a different target, wherein when the target of one of the first antigen recognition domain or second antigen recognition domain is an scFv of CD33 or an scFv of CD123, then the target of the other antigen recognition domain is an scFv of C-type lectin-like molecule-1(CLL-1), wherein the first and second co-stimulatory domains are intracellular, and wherein the cleavage site is selected from the group consisting of porcine teschovirus-1 2A (P2A), thoseaasigna virus 2A (T2A), equine rhinitis A virus (ERAV) 2A (E2A), and FMDV 2A (F2A).
Claim 205 of the invention is directed to: 
A method for treating leukemia or lymphoma in a patient in need thereof, said method comprising:
administering to said patient in need thereof a composition comprising an engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface, wherein the engineered T cell or NK cell comprises a nucleotide sequence comprising from 5’ to 3’ a promoter, a first polynucleotide encoding a first chimeric antigen receptor polypeptide (CAR), a nucleotide encoding a first, self-cleavage peptide, and a second polynucleotide encoding a second chimeric antigen receptor polypeptide (CAR), wherein:
(i) the first CAR comprises a first signal peptide, a first antigen recognition domain, a first hinge region, a first transmembrane domain, a first CD28 or 4-1BB co- stimulatory domain, and a first signaling domain; and
(i1) the second CAR comprises a second signal peptide, a second antigen recognition domain, a second hinge region, a second transmembrane domain, a second CD28 or 4-1BBz co-stimulatory domain, and a second signaling domain; and 
wherein the first antigen recognition domain and the second antigen recognition domain are different from each other, and each bind to a different target, wherein the target of the first antigen recognition domain is an antibody binding domain of CLL- 1, CD33, CD123, CD19, CS-1 or BCMA, wherein the target of the second antigen recognition domain is an antibody binding domain of CLL-1, CD33, CD123, CD19, CS-1 or BCMA, wherein the first and second co-stimulatory domains are intracellular, wherein the promoter is strong spleen focus forming virus promoter (SFFV) or elongation factor- 1 alpha (EF-1q), and wherein the cleavage site is selected from the group consisting of porcine teschovirus-1 2A (P2A), thoseaasigna virus 2A (T2A), equine rhinitis A virus (ERAV) 2A (E2A), and FMDV 2A (F2A).

Because claim 1 the ‘179 patent is limited to specific combinations of : an scFv of CD33 or an scFv of CD123, and an scFv of C-type lectin-like molecule-1(CLL-1), the instant claims embrace claim 1 of the ‘179 patent.
The ‘179 patent  claims an ex vivo engineered T cell or NK cell, but double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
In the remarks filed  on 5/4/2022, Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.

Claim Rejections - 35 USC § 112(b)
Claims 210, 215 and 219  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 210, 215 and 219  are indefinite in their recitation of “secreted IL/IL-15sushi”. The claims do not define the term “secreted IL/IL-15sushi”. The Specification does not define the term “secreted IL/IL-15sushi”. Therefore, it is unclear whether the “secreted IL/IL-15sushi” is an inherent property of the claimed IL/IL-15sushi or is the result a self-cleavage peptide that links the claimed IL/IL-15sushi with the modular units of first and second CARs.
Claims 210, 215 and 219 are indefinite in their recitation of “flanks either end of the nucleotide sequence”.  It is unclear whether the antecedent for “the nucleotide sequence” is: i)  “a nucleotide sequence comprising from 5’ to 3’ a promoter” as recited in claims 205, 212 and 216 or ii)  “a nucleotide sequence encoding for the secreted IL/IL-15sushi as recited in claims 210, 215 and 219. As such the metes and bounds of the claims are indefinite.
Claim Rejections - 35 USC § 112
Claims 205-220 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the instant claims are not enabling for the genus of universal binding domains used in each CAR of the tandem construct in the claimed methods.
The instant claims are broadly directed to any first antigen recognition domain and any second recognition domain able to bind CLL- 1, CD33, CD123, CD19, CS-1 or BCMA in infinite choices.
None of the variable domains nor VHCDR/VLCDR sequences for the specific CARs are provided in the claims as even consensus domains or conserved residues present in any one or combination of variable domain CDRs. The “antigen recognition domains” may comprise less than the full complement of VH/VH CDR1-3 for any given entity but with the proviso that it bind the first and second target antigens set forth in new independent claims 205, 212 and 216. Stated more simply, the “antigen recognition domain” is not required to a scFv according to claims 205-220.
Furthermore, none of the variable domain or VHCDR/VLCDR sequences for the specific CARs are provided in the Ma Decl. 2 in order for the ordinary artisan to reproduce (make or use) those CAR pairs as claimed in generic claims 205, 212 and 216. The claimed cCARs taught in the specification but more especially the declaration do not disclose the following:
The Specification does not provide support for the general tolerance to modification and extent of such tolerance for any V-domain being associated in a CAR construct; 	
	The specific positions and regions of the sequence(s) for each of the CAR which can be predictably modified and which regions are critical to expression, folding and retention of antigen binding specificity; and
	The specification provides insufficient guidance as to which of the essentially infinite possible choices of Ig V-domain is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed cCAR or polypeptide comprising the each of the V-domain for the cCAR in manner reasonable correlated with the scope of the claims broadly including any V-domain.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the changes which can be made in any V-domain structure and still maintain biological activity, e.g., specific antigen binding, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The specification provides no direction or guidance regarding how to produce the genus of V-domains as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone based on the genus of V domains, the genus of modularly components of each CAR  and the genus of promoters alone.  
The breadth of structures and structural fragments for the instant claimed
"antigen recognition domains" is overlapping in principle with the recent decision from
Juno Therapeutics, Inc. v. Kite Pharma, Inc. (Fed. Cir. 2021) on a CAR-T invention. The
CAR-Tin Juno was not defined by representative species nor common structural
features of the claimed scFv genus to identify which scFvs would function as claimed,
because:

"[T]he claims cover an enormous number (millions of billions) of scFv candidates, only a fraction of which satisfy the functional binding limitation for any given target, and that the written description does not meet the written description requirement for this functional binding limitation [and] the scFv field is unpredictable since an scFv's binding ability depends on a variety of factors."

	As already explicated by the Office, the specification and declaration evidence being limited to a few examples are not the expansive species covered by the instant claims. For instance, the Ma Decl. 2 the EFl CD33-CD123 cCAR able to transduced into human T cells (pages 2-3, paragraphs 5-7).  Moreover, the Ma Decl. 2 states: (i)  at paragraph 15, “am able to generate all of the claimed compound CAR (cCAR) constructs where each individual CAR unit contains a non-selected variable region of a single chain antibody”, (ii) at paragraph 16 “a non-selected BCMA variable region of single chain antibody was paired with a non-selected CD 19 variable region of single chain antibody to generate BCMACDl 9 cCAR (See SEQ ID NOS 49-51 of the application as filed).” and (iii) at paragraphs 17-20 provides specific scFv combinations , e.g, CD33-CLL-l cCAR, CD33- CD123 cCAR, BCMA-CSl cCAR, BCMA-CD19-l cCAR.Likewise , the Ma Decl. filed on 6/28/2019, discloses the combination of  two scFv of the first CAR and second CAR : CD33 and CLL-1, CD123 and CD33, BCMA and CD19, and BCMA and CS-1.
Applicants admission on the record stands, namely, that the expression of the tandem CAR is unpredictable absent the elements show to be operative for CD33 and CLL-1, CD123 and CD33, BCMA and CD19, and BCMA and CS-1, cCAR. See Ma Decl. ” filed on June 28, 2019. See also Fig. 13A for enabling embodiments of the cCAR structure with the properties to generate sufficient transcription and translation products for cleavable assortment of each CAR.

    PNG
    media_image1.png
    236
    665
    media_image1.png
    Greyscale

The applicant is also on record as stating the “surprisingly discovered that a single polypeptide of significant length according to claim 1 demonstrates unexpected efficacy despite being longer” (Applicants' remark for copending application 15/739,596, filed on 11/20/2020; at page 9, last paragraph).
	Applicants arguments are invalid because there is no limit as to the particular VH/VL CDR combination encompassed by any of the claims of the invention. Applicants argue at pages 9-10 of the remarks filed on May 4, 2022 that “Easily accessible monoclonal antibodies are readily available for all of targets. There is no undue experimentation needed to select for a specific region on each target. The binding domains are already known and accessible in the prior art”. However, this is not persuasive. The application should demonstrate to a skilled artisan that the inventors possessed and disclosed in their filing the particular species of CAR antibody binding domains including scFvs that would bind to a representative number of target antigens (any genus/species of those target antigens set forth in claim 101 as in the present case) as discussed herein above, and which they have not done.
The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single CAR given the genus of all possible V-domains meeting all of the claim limitations under the transcriptional control SFFV or EF-1α promoter would not have been routine much less could one of ordinary skill in the art predict that the combination of all the CAR encompassed by the SFFV or EF-1α promoters claims would result in just any cCAR combination having retained the antigen binding activity, in vitro or in vivo (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)).                         
                                      Claim Rejections - 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 205-209, 211-214 and 216-218 and 220 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brogdon et al., (US Pub. 2016/0068601; filing priority August 19, 2015) in view of Milone et al., (US 2014/0322183) .
	Regarding claims 205, 211, 212, 216 and 220, Brogdon et al., discloses compositions and methods for treating diseases associated with expression of CD123 comprising ex vivo genetically modified T cells comprising a nucleic acid encoding  CAR19 and CAR123 (FIG. 37A) (paragraphs [0003], [0062], [0184],  [0580]),   “a combinatorial approach of CAR123- and CD19 inhibition” (paragraph [0091]).

    PNG
    media_image2.png
    341
    538
    media_image2.png
    Greyscale
	Brogdon et al., illustrated in Figures 64A and 64B the strategy for a split CAR T cell that expresses both a CAR19 and a CAR123, wherein FIG. 64A is a vector map containing a dual CAR cell: CAR19 and a CAR123, linked through a P2A sequence under the control of a single  EF1alpha promoter and wherein the CAR19 includes a CD3zeta domain while the CAR123 includes a 4-1BB domain (paragraph [0211]).	Brogdon states at paragraph [0098]:
“Accordingly, in some embodiments, the CD19 CAR or CD123 CAR comprises a split intracellular signaling domain such that full activation of the cell, e.g., the population of immune effector cells, occurs when both the CD19 CAR and CD123 CAR bind to a target cell, e.g., a target CD19+CD123+ cell (e.g., a B-ALL blast cell), compared to activation when the CD19 CAR and CD123 CAR bind to a target cell that expresses one of CD19 or CD123 (e.g., a hematopoietic stem cell).”

Moreover, Fig. 64B discloses the percentage of cells expressing CAR19 and CAR123, e.g,  41.4, relative to cells transfected with the single constructs. In preferred embodiments, Brogdon et al., teaches that the isolated nucleic acid molecule further comprises a sequence encoding an agent including a PD1, PD-L1, PD-L2, CTLA4, TIM3, CEACAM (e.g., CEACAM-1, CEACAM-3 and/or CEACAM-5), TGFR (e.g., TGFRbeta) and others (paragraphs [0059],[0063]-[0064]) and other cytokines such as  IL-17A, IL-2, IL-3, IL-4, GM-CSF, IL-10, IL-13 (paragraph [0573]). In addition, Brogdon et al., discloses other target proteins recognized by the CAR T cell such as CD19, CD30, CD38, CD123,CD20, CD14 (paragraphs [0107][0570]). 
	In view of Brogdon’s teachings on treating cells (e.g., B-ALL basts) expressing both CD19 and CD123, it would have been obvious for one of the ordinary skill in the art to treat leukemia or lymphoma in a patient (claim 205) multiple myeloma (claim 212) or deplete antibody producing B cells and/or plasma cells in a patient with an autoimmune condition (claim 216)  using a CD19 CAR and CD123 CAR , wherein the CD123CAR and the CD19 CAR may be optionally linked to, e.g., one or more peptide cleavage sites such as P2A (paragraph [0098] ) with a reasonable expectation of success.
	Regarding claims 206-209, 213-214 and 217- 218,  Brogdon et al., does not explicitly  teach targeting BCMA. Brogdon et al., does not teach other combinatorial approaches in addition to CAR123- and CD19 inhibition.
Milone in general teaches the advantage of dual-targeting CAR-T cells in order to improve the specificity of the lytic activity of the CAR-T and reducing the potential for depleting normal health tissue (“compositions and methods related to genetically modifying T cells to express a plurality of types of KIR-CARs, where KIR-CAR T cell activation is dependent on the binding of a plurality of types of KIR-CARs to their target receptor. Dependence on the binding of a plurality of types of KIR-CARs improves the specificity of the lytic activity of the KIR-CAR T cell, thereby reducing the potential for depleting normal healthy tissue”; paragraph  [0272] of the published application). Furthermore, Milone discloses antigens produced by tumor cells that elicit an immune response, particularly T-cell mediated immune responses including BCMA and CD19 (col. 56; lines 9 and 38).
I would have been prima facie obvious for one of  ordinary skill in the art to substitute the CAR BCMA of Milone for the CAR19 of Brogdon. Therefore, these scFv are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success as the generation of dual targeting CAR-T cells to target malignant cells expressing both BCMA and CD123 or two populations of malignant cells comprising both BCMA and CD123 was known in the art before the effective filing date of the claimed invention. 
	In relation to the generation of other combinations of engineered dual targeting CAR, it would have been obvious to administer to a patient engineered T cells comprising: (i)  CD33 CAR and CDLL-1 CAR (claims 206) (ii) CD123 CAR and CD33 CAR (claim 207), (iii) CD19 CAR and BCMA CAR (Claims 208, 213,217); (iv) BCMA CAR and CS-1 CAR (Claims 209, 214 ) (v)    CD19 CAR and CS-1 CAR (claims 218) to target other  leukemia or lymphoma (claim 205) multiple myeloma (claim 212) or deplete antibody producing B cells and/or plasma cells in a patient with an autoimmune condition (claim 216) with a reasonable expectation of success based on the dual expression of antigens on T cells. The dual targeting aspect under regulatory control would have been the motivation for the ordinary artisan to create an improved engineered cell of this nature and kind. Because Milone’s teachings are vast and the techniques to create such engineered cells was available to ordinary artisan, there would have been a reasonable assurance of success in having generated an engineered cell based on the platform technology taught in Milone.
***
Claims 210, 215 and 219 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brogdon et al., (US Pub. 2016/0068601) in view of Milone et al., (US 2014/0322183; of record IDS of on May 1, 2020) as applied to claims 205, 212 and 216 above, and further in view of Schreiber et al., (WO . 2015/120180; of record IDS filed on May 1, 2020; Citations are from the National Stage U.S. Pub. No. 2017/0145108.  The National Stage is deemed an English language translation of the PCT).
With regard to instant claims 205, 212 and 216, the combine teachings of Brogdon and Milone make obvious methods of treatment and compositions comprising ex vivo engineered T cells. Additionally, Brogdon discloses isolated nucleic acid molecule further comprises a sequence encoding a cytokine including IL-2 (paragraph [0573]). 
The combined teachings of Brogdon and Milone do not disclose IL-15/IL-15 sushi.
However, Schreiber teaches an engineered T cell comprising nucleic acids encoding IL15 and 237-IL15/IL15Rα superfusion construct (237-superfusion) contains four folded domains: 237 VL, 237 VH, IL15R α sushi domain and IL15 (N- to C-terminus) linked by Gly-Ser-based linkers (FIG. 12) which is able to strongly stimulate both adaptive and innate immune cells (paragraph [0215]).
It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify the combined teachings of Brogdon and Milone  with the teaching of Schreiber  for the purpose of developing various engineered polypeptides using various enhancers/enhancer receptors including IL-15/IL-15RA sushi domain.
References made of record in a PTO-892 Form to complete the record
Hu et al., 2018; SCIENTIFIC REPORTS ;  pp. 1-11. Hu et al., discloses that IL-15 promotes both innate and adaptive immune reactions by stimulating CD8+/CD4+ T cells and natural killer cells (NK). Additionally, Hu et al., creates an IL-15-based molecule, named P22339, with the following characteristics: 1) building a complex of IL-15 and the Sushi domain of IL-15 receptor α chain to enhance the agonist activity of IL-15 via transpresentation; 2) through a rational structure-based design, creating a disulfide bond linking the IL-15/Sushi domain complex with an IgG1 Fc to augment its half-life.

Conclusion
Claims 205-220 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633